                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                    CASE NO.:

JUAN M. GONZALEZ,
and other similarly situated individuals,

        Plaintiff(s),
v.

UNIVERSAL GROUP 1, INC.,
MARTIN F. PEREZ, and
LEON AZICRI, individually,

      Defendants,
________________________________/

                                   COMPLAINT
                        (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

        COMES NOW the Plaintiff JUAN M. GONZALEZ, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues the Defendants

UNIVERSAL GROUP 1, INC., MARTIN F. PEREZ, and LEON AZICRI individually,

and alleges:

                        JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid overtime wages under the

        laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

        Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the

        Act”).

     2. Plaintiff JUAN M. GONZALEZ is a resident of Dade County, Florida, within the

        jurisdiction of this Honorable Court.    The Plaintiff is a covered employee for

        purposes of the Act.




                                        Page 1 of 10
3. Defendant UNIVERSAL GROUP 1, INC (hereinafter UNIVERSAL GROUP, or

   Defendant) is a Florida Profit Corporation having its main place of business in Dade

   County. The Defendant was engaged in interstate commerce.

4. The individual Defendants UNIVERSAL GROUP were and are now

   owners/partners/managers and operators of UNIVERSAL GROUP.                   These

   individual Defendants were the employers of Plaintiff and others similarly situated

   within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. §

   203(d)].

5. All the actions raised in this complaint took place in Dade County Florida, within

   the jurisdiction of this Court.

                          GENERAL ALLEGATIONS

6. This cause of action is brought by Plaintiff JUAN M. GONZALEZ and other

   similarly situated employees to recover from the Defendants overtime

   compensation liquidated damages, and the costs and reasonable attorney’s fees

   under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et

   seq (the “FLA or the “ACT”).

7. Corporate Defendant UNIVERSAL GROUP is a commercial and residential

   general contractor, performing construction work in Dade County.

8. The Defendants UNIVERSAL GROUP, MARTIN F. PEREZ, and LEON AZICRI

   employed Plaintiff JUAN M. GONZALEZ as a non-exempted, full-time, hourly

   employee, approximately from February 15, 2017, to January 22, 2020, or 2 years

   plus 11 months. However, for FLSA purposes de relevant period of employment is

   147 weeks.



                                     Page 2 of 10
9. The Plaintiff was hired as an electrician and his last wage rate was $17.50 an hour.

10. While employed by Defendants the Plaintiff worked regularly and consistently 6

   days per week, from Mondays to Saturdays a regular schedule. The Plaintiff

   worked from 8:00 AM to 7:00 PM (11 hours daily) a total of 66 hours weekly. The

   Plaintiff was unable to take bonafide lunch periods.

11. The Plaintiff worked in excess of 66 hours every week, but the Defendants paid

   Plaintiff for only 48 hours at his regular rate. The Defendants failed to pay Plaintiff

   for the remaining 18 overtime hours.

12. There is a substantial number of overtime hours that were not paid to Plaintiff at

   any rate, not even the minimum wage rate, as required by the FLSA.

13. During the relevant time of employment, the Plaintiff did not clock in and out.

   However, the Defendants were in complete control of Plaintiff’s working hours,

   and they were able to keep track of the Plaintiff total number of working hours

14. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

   time and one-half his regular rate for every hour that he worked in excess of forty

   (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

   207(a)(1). and 29 U.S.C. § 201 et seq.

15. The Plaintiff was paid weekly strictly in cash, without any paystub or record

   showing basic information such as the number of days and hours worked, wage-

   rate, employment taxes, etc.

16. The Plaintiff is not in possession of time and payment records, but he will provide

   a good faith estimate based on his best recollections, after proper discovery, the

   Plaintiff is going to amend his calculations.



                                    Page 3 of 10
17. The Plaintiff was fired on or about January 22, 2020.

18. Plaintiff JUAN M. GONZALEZ seeks to recover unpaid overtime hours, and any

   other relief as allowable by law.

19. The additional persons who may become Plaintiffs in this action, are employees

   and/or former employees of Defendants who are and who were subject to the

   unlawful payroll practices and procedures of Defendants and were not paid

   overtime wages at the rate of time and one half of their regular rate of pay for all

   overtime hours worked in excess of forty.

                         COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                 FAILURE TO PAY OVERTIME

20. Plaintiff JUAN M. GONZALEZ re-adopts every factual allegation as stated in

   paragraphs 1-19 above as if set out in full herein.

21. This cause of action is brought by Plaintiff JUAN M. GONZALEZ and those

   similarly-situated as a collective action to recover from Defendants overtime

   compensation, liquidated damages, costs, and reasonable attorney’s fees under the

   provisions of the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

   “FLA or the “ACT”), on behalf of Plaintiff and all other current and former

   employees similarly situated to Plaintiff (“the asserted class”) and who worked in

   excess of forty (40) hours during one or more weeks on or after March 2017, (the

   “material time”) without being compensated “at a rate not less than one and a half

   times the regular rate at which he is employed.”

22. 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

   29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees…



                                   Page 4 of 10
   for a workweek longer than 40 hours unless such employee receives compensation

   for his employment in excess of the hours above specified at a rate not less than

   one and a half times the regular rate at which he is employed.”

23. Defendant UNIVERSAL GROUP was and is engaged in interstate commerce as

   defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). The

   Defendant is a construction company. Defendant has more than two employees

   recurrently engaged in commerce or in the production of goods for commerce by

   regularly and recurrently using the instrumentalities of interstate commerce to

   accept and solicit funds from non-Florida sources; by using electronic devices to

   authorize credit card transactions. Upon information and belief, the annual gross

   revenue of the Employer/Defendant was in excess of $500,000 per annum. By

   reason of the foregoing, Defendant’s business activities involved those to which the

   Fair Labor Standards Act applies. Therefore, there is FLSA enterprise coverage.

24. The Plaintiff and those similarly situated were employed by an enterprise engaged

   in interstate commerce. Particularly, the Plaintiff was an electrician through his

   daily activities, he worked and handled and on goods and materials that were moved

   across State lines at any time during the business. Therefore, there is individual

   coverage.

25. The Defendants UNIVERSAL GROUP employed Plaintiff JUAN M. GONZALEZ

   as a non-exempted, full-time, hourly employee, approximately from February 15,

   2017, to January 22, 2020, or 2 years plus 11 months. However, for FLSA purposes

   de relevant period of employment is 147 weeks.

26. The Plaintiff was hired as an electrician and his last wage rate was $17.50 an hour.



                                   Page 5 of 10
27. While employed by Defendants the Plaintiff worked regularly and consistently 6

   days per week, 11 hours daily, for a total of 66 hours weekly. The Plaintiff was

   unable to take bonafide lunch periods.

28. The Plaintiff worked in excess of 66 hours every week, but the Defendants paid

   Plaintiff for only 48 hours at his regular rate. The Defendants failed to pay Plaintiff

   for the remaining 18 overtime hours.

29. There is a substantial number of overtime hours that were not paid to Plaintiff at

   any rate, not even the minimum wage rate, as required by the FLSA.

30. During the relevant time of employment, the Plaintiff did not clock in and out.

   However, the Defendants were in complete control of Plaintiff’s working hours,

   and they were able to keep track of the Plaintiff total number of working hours

31. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

   time and one-half his regular rate for every hour that he worked in excess of forty

   (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

   207(a)(1). and 29 U.S.C. § 201 et seq.

32. The Plaintiff was weekly strictly in cash, without any paystub or records showing

   basic information such as the number of days and hours worked, wage-rate,

   employment taxes, etc.

33. The Plaintiff is not in possession of time and payment records, but he will provide

   a good faith estimate based only on a workweek of 66 hours with 26 unpaid

   overtime hours. After proper discovery, the Plaintiff is going to amend his

   calculations.




                                    Page 6 of 10
34. The records, if any, concerning the number of hours worked by the Plaintiff and all

   other employees, and the compensation actually paid to such employees should be

   in the possession and custody of the Defendants. However, upon information and

   belief, the Defendants did not maintain accurate and complete time records of hours

   worked by the Plaintiff and other employees in the asserted class.

35. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part

   516.

36. The Defendants never posted any notice, as required by the Fair Labor Standards

   Act and Federal Law, to inform employees of their federal rights to overtime and

   minimum wage payments. The Defendants violated the Posting requirements of 29

   U.S.C. § 516.4.

37. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

   time of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid

   wages are as follows:

   *Please note that these amounts are based on a preliminary calculation and that
   these figures could be subject to modification. Adjustments will be made after
   proper discovery.

       a. Total amount of alleged unpaid O/T wages:

           Seventy-Nine Thousand Seven Hundred Forty-Seven Dollars and 50/100
           ($79,747.50)

       b. Calculation of such wages:

           Total time of employment: 153 weeks
           Relevant weeks of employment: 147 weeks
           Total hours worked: 66
           Total number of overtime hours: 26
           Total number of paid overtime hours: 8 hours paid at $17.50
           Regular rate: $17.50 x 1.5=$26.50
           O/T rate: $26.50

                                    Page 7 of 10
          1.- Half-time overtime for 8 hours paid at $17.50 an hour for 147 weeks
           Relevant weeks of employment: 147 weeks
          Total hours worked: 66
          Total number of overtime hours: 26
          Total number of paid overtime hours: 8 hours paid at $17.50
          Regular rate: $17.50 x 1.5=$26.5-$17.50 O/T rate paid=$8.75 difference
          Half-time O/T rate: $8.75

          Half-time O/T $8.75        x   8   O/T   hours=$70.00    weekly    x   147
          weeks=$10,290.00

          2.- Overtime for 18 hours weekly paid at $0.00 an hour for 147 weeks
          Relevant weeks of employment: 147 weeks
          Total hours worked: 66
          Total number of overtime hours: 26
          Total number of paid overtime hours: 18 hours paid at $0.00
          Regular rate: $17.50 x 1.5=$26.25
          O/T rate: $26.25

          O/T rate $26.25 x 18 O/T hours=$472.50 weekly x 147 weeks=$69,457.50

          Total #1, and #2: $79,747.50

      c. Nature of wages (e.g. overtime or straight time):

         This amount represents unpaid overtime wages.

38. At all times material hereto, the Employers/Defendants UNIVERSAL GROUP,

   JUAN M. GONZALEZ, and LEON AZICRI failed to comply with Title 29 U.S.C.

   §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. In that, Plaintiff and those

   similarly-situated performed services and worked in excess of the maximum hours

   provided by the Act but no provision was made by the Defendants to properly pay

   him at the rate of time and one half for all hours worked in excess of forty hours

   (40) per workweek as provided in said Act.

39. Defendants UNIVERSAL GROUP, JUAN M. GONZALEZ, and LEON AZICRI

   knew and/or showed reckless disregard of the provisions of the Act concerning the



                                  Page 8 of 10
      payment of overtime wages as required by the Fair Labor Standards Act and remain

      owing Plaintiff and those similarly-situated these overtime wages since the

      commencement of Plaintiff and those similarly-situated employee’s employment

      with Defendants as set forth above, and Plaintiff and those similarly-situated are

      entitled to recover double damages.

   40. At the times mentioned, individual Defendants MARTIN F. PEREZ, and LEON

      AZICRI were and are now, owners/partners/managers of UNIVERSAL GROUP.

      These individual Defendants were the employers of Plaintiff and others similarly

      situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

      U.S.C. § 203(d)]. Defendants MARTIN F. PEREZ, and LEON AZICRI acted

      directly in the interests of UNIVERSAL GROUP in relation to its employees

      including Plaintiff and others similarly situated. Defendants MARTIN F. PEREZ,

      and LEON AZICRI had operational control of the business, determined working

      conditions of Plaintiff, and they are jointly and severally liable for the Plaintiff’s

      damages.

   41. Defendant UNIVERSAL GROUP, MARTIN F. PEREZ, and LEON AZICRI

      willfully and intentionally refused to pay Plaintiff overtime wages as required by

      the law of the United States and remain owing Plaintiff these overtime wages since

      the commencement of Plaintiff’s employment with Defendant, as set forth above.

   42. The Plaintiff has retained the law offices of the undersigned attorney to represent

      him in this action and is obligated to pay a reasonable attorneys’ fee.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff JUAN M. GONZALEZ and those similarly situated respectfully



                                      Page 9 of 10
requests that this Honorable Court:

        A. Enter judgment for Plaintiff and other similarly situated and against the

            Defendants UNIVERSAL GROUP, MARTIN F. PEREZ, and LEON AZICRI

            based on Defendants’ willful violations of the Fair Labor Standards Act, 29

            U.S.C. § 201 et seq.; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid

            overtime compensation for hours worked in excess of forty weekly, with

            interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                        JURY DEMAND

Plaintiff JUAN M. GONZALEZ and those similarly situated demand trial by a jury of all

issues triable as of right by a jury.

Dated: March 30, 2020

                                                  Respectfully submitted,

                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                         Page 10 of 10
